HEALY, Circuit Judge
(dissenting).
I am unable to agree that appellants have not had the benefit of the orderly procedure prescribed by subsection s of § 75 of the Act. The fullness with which the facts have been set out makes it possible in brief compass to state the reasons for my dissent.
The Act does not in terms require that the appointment of appraisers be in writing or that the oath administered be in writing. It is true that the General Orders contemplate a written appointment and oath, but it can hardly be thought that the failure, if any, to follow these forms renders the whole proceeding abortive. The appraisal certificate recites that the appraisers were “duly appointed,” and the recitals in the referee’s order endorsed thereon as well as in his order made five days later show that the appraisal was approved. More than that, they show that the debtors themselves agreed that it was correct. I suppose the presumption of regularity attends the conduct of bankruptcy proceedings as well as trials generally, and without at all doing violence to the record before us we may presume that the appraisers were regularly appointed and sworn, even that Form No. 13 was meticulously followed. It appears probable, indeed, from the form of their certificate, that these were standing appraisers appointed by the conciliation commissioner to act generally in cases referred to him under the statute.
The referee’s order of January 4, 1939, granting to the debtors the “statutory moratorium,” while perhaps inartificially drawn, was intended to give, and I think in substance gave, the statutory stay of three years during which the debtors were entitled to remain in possession o'f the encumbered real estate. That order fixed the rental to be paid by the debtors as the statute requires, and it is at least inferable that the rental fixed was deemed by the referee to be reasonable.
*168The debtors failed within the statutory-period to comply with paragraph (3) of subsection s by paying into court the appraised value of the encumbered real property of which they were permitted to retain possession. They .made no application for re-appraisal within the period,' and indeed have made none now. The time prescribed by the statute had elapsed prior to the filing of the petition of the secured creditor, and I think no error was committed in directing the sale.
If the proceedings before the many commissioners appointed under this statute are to be subjected on appeal to microscopic scrutiny and their validity questioned on grounds so tenuous as those on which the main opinion proceeds, I doubt that anything these officers do can escape condemnation. The concern of the Supreme Court in respect of the administration of the statute relates to matters of substance, not of form.